Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 7, 8, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rathod (US 20180246983 A1) hereafter Rathod.
Regarding claim 1, Rathod teaches a resource recommendation method, comprising: determining a recommendation reference characteristic of a target user (Para 0065, user data including type of gender, age range, income range, qualification, and any combination thereof, “user data” is analogous to “recommendation reference characteristic”); and determining a resource recommendation result for the target user according to the recommendation reference characteristic of the target user (Para 0065, presenting one or more types of contents including messages, posts, photos, videos, or text based on one or more types of user data, “contents” is analogous to “resource recommendation result”) and based on at least two resource recommendation models (Para 0230, Content is sent to database for storage, “database” is analogous to a “resource recommendation model”)(Para 0237,  application server monitors and presents search activities and actions and enables associated communication, “application server” is analogous to “resource recommendation model”); wherein at least two recommendation strategy parameters (Para 0065, presenting a plurality of types of contents)(Para 0232, gateway searches and matches search results, structured contents or structured site contents, sources, contacts, followers, and users of networks) in the at least two resource recommendation models are jointly determined according to recommendation behavior data of a historical user (Para 0182, past search queries, past reactions, past comments, etc.), and a resource processing stage associated with each of the at least two resource recommendation models is different (Para, 0234, Database may also be configured to receive and service requests from gateway)( Para 0232, Gateway 120 may be configured to inform server 110 of updated data).
Regarding claim 5, Rathod teaches the method according to claim 1, wherein a recommendation strategy used in each of the at least two resource recommendation models comprises at least one of a resource content diversification strategy (Para 0065, presenting a plurality of types of contents, presenting a plurality of types of contents is analogous to “resource content diversification strategy”); and each of the at least two recommendation strategy parameters comprises at least one of a category proportion parameter (Para 0065, presenting a plurality of types of contents, the process of presenting a plurality of types of contents requires the use of “category proportion parameters”).
Regarding claim 6, Rathod teaches the method according to claim 1, wherein resource processing stages associated with the at least two resource recommendation models comprise at least two of a resource recall stage (Para 0230, Content is sent to database for storage, “database” is analogous to a “resource recall stage”) or a resource rearrangement stage (Para 0237, application server monitors and presents search activities and actions and enables associated communication, “application server” is analogous to “resource rearrangement stage”); and the at least two resource recommendation models comprise a resource recall model (Para 0230, Content is sent to database for storage, “database” is analogous to a “resource recall model”)  or a resource rearrangement model (Para 0237, application server monitors and presents search activities and actions and enables associated communication, “application server” is analogous to “resource rearrangement stage”).
(Para 0230, Content is sent to database for storage, “database” is analogous to a “resource recommendation model”)(Para 0237,  application server monitors and presents search activities and actions and enables associated communication, “application server” is analogous to “resource recommendation model”).
Regarding claim 7, Rathod teaches the method according to claim 1, wherein the recommendation reference characteristic comprises a user basic characteristic (Para 0065, past search queries, past logged activities, past locations of user's device).
Claim 8 is the parameter determination method corresponding to the resource recommendation method 1, and is analyzed and rejected accordingly.
Claim 15 is the parameter determination method corresponding to the resource recommendation method 5, and is analyzed and rejected accordingly.
Claim 16 is the parameter determination method corresponding to the resource recommendation method 7, and is analyzed and rejected accordingly.
Claim 17 is the electronic device claim corresponding to the resource recommendation method 1, and is analyzed and rejected accordingly.
Claim 18 is the electronic device claim corresponding to the parameter determination method 8, and is analyzed and rejected accordingly.
Claim 19 is the non-transitory computer-readable storage medium claim corresponding to the resource recommendation method 1, and is analyzed and rejected accordingly.
Claim 20 is the non-transitory computer-readable storage medium claim corresponding to the parameter determination method 8, and is analyzed and rejected accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod in view of Ghosh et al (US 20200293933 A1) hereafter Ghosh.
Regarding claim 2, Rathod teaches the method according to claim 1, wherein the recommendation behavior data of the historical user (Para 0065, past search queries, past logged activities, past locations of user's device) comprises a recommendation reference characteristic of the historical user (Para 0065, past search queries, “past search queries” is analogous to “user preference characteristic” and therefore comprises a “recommendation reference characteristic” of a historical user) and user feedback data of the historical user (Para 0065, past logged activities); wherein the user feedback data is used for adjusting a network parameter in a parameter optimization model (Para 0182, identifying or determining one or more types of contents or feed items or sources of one or more types of contents or feed items based on past search queries, “identifying or determining one or more types of contents” is analogous to “adjusting a network parameter in a parameter optimization model”).
Rathod does not appear to explicitly teach the parameter optimization model is implemented based on an evolution strategy algorithm; and wherein the at least two recommendation strategy parameters are determined based on the adjusted parameter optimization model and according to the recommendation reference characteristic of the historical user.
In analogous art, Ghosh teaches the parameter optimization model is implemented based on an evolution strategy algorithm (Para 0228,  the counterfactual engine may be implemented to use a mathematical approach to solving both constrained and unconstrained optimization problems, based upon natural selection, “counterfactual engine” is analogous to “evolution strategy algorithm”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Rathod to include the parameter optimization model being implemented based on an evolution strategy algorithm, as taught by Ghosh. One of ordinary skill in the art would be motivated to modify the method of Rathod to include the parameter optimization model being implemented based on an evolution strategy algorithm in order to determine an optimal solution, as taught by Ghosh (Para 0228, Over successive generations, the population evolves toward an optimal solution). 
Rathod in view of Ghosh teaches wherein the at least two recommendation strategy parameters (Rathod, Para 0065, presenting a plurality of types of contents)(Rathod, Para 0232, gateway searches and matches search results, structured contents or structured site contents, sources, contacts, followers, and users of networks) are determined based on the adjusted parameter optimization model (Gosh, Para 0228,  the counterfactual engine may be implemented to use a mathematical approach to solving both constrained and unconstrained optimization problems, based upon natural selection, “counterfactual engine” is analogous to “evolution strategy algorithm”) and according to the recommendation reference characteristic of the historical user (Rathod, Para 0182, past search queries, past reactions, past comments, etc.).
Regarding claim 3, Rathod in view of Ghosh teaches the method according to claim 2, wherein the user feedback data is determined in the following manner: determining a response behavior data statistical value of the historical user to a historical resource recommendation result (Rathod, Para 0182, past reacted one or more types of contents or posts or sources of one or more types of contents) under each of traffic indexes (Rathod, Para 0182, “traffic indexes” include likes, expressions, comments, shares, referrals, bookmarks, added to lists, saves, views, rates, follows, connections), wherein the traffic indexes are indexes used by the at least two resource recommendation models (Rathod, Para 0230, Content is sent to database for storage, “database” is analogous to a “resource recommendation model”)(Rathod, Para 0237,  application server monitors and presents search activities and actions and enables associated communication, “application server” is analogous to “resource recommendation model”); and determining the user feedback data according to the response behavior data statistical value under each of the traffic indexes (Rathod, Para 0158, one or more types of user reactions including likes, comments, and ratings).
Claim 9 is the parameter determination method corresponding to the resource recommendation method 2, and is analyzed and rejected accordingly.
Claim 13 is the parameter determination method corresponding to the resource recommendation method 3, and is analyzed and rejected accordingly.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod in view of Ghosh further in view of Wang et al (US 20100235241 A1) hereafter Wang.
Regarding claim 4, Rathod in view of Ghosh hereafter Rathod-Ghosh teaches the method according to claim 3 as shown above. However, Rathod-Ghosh does not appear to explicitly teach wherein the traffic indexes comprise at least one of a time response index or an interaction response index; and wherein determining the user feedback data according to the response behavior data statistical value under the each of the traffic indexes comprises: determining a total resource response duration according to a response behavior data statistical value under the time response index; determining a duration correction amount according to a response behavior data statistical value under the interaction response index and a historical response duration; and determining user feedback data of each of historical users according to the total resource response duration; or determining user feedback data of each of historical users according to the duration correction amount and the total resource response duration.
In analogous art, Wang  teaches wherein the traffic indexes comprise a time response index (Para 0049, how long a session dwells on the landing page after a click, this duration is analogous to a “time response index”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Rathod-Ghosh to include a time response index, as taught by Wang. One of ordinary skill in the art would be motivated to modify the method of Rathod-Ghosh to include a time response index in order to determine user interest, as taught by Wang (Abs, A user identifier profile includes information about inferred user interests and inferred user demographics).
Rathod-Ghosh in view of Wang teaches wherein determining the user feedback data according to the response behavior data statistical value under the traffic indexes comprises: 
determining a total resource response duration according to a response behavior data statistical value under the time response index (Wang, Para 0049, A length of a click can be measured based on how long a session dwells on the landing page after a click and on clicks on additional links that are present on the landing page, “length of a click” is analogous to “total resource response duration”, “how long a session dwells on the landing page” is analogous to “a response behavior data statistical value”); and determining user feedback data of each of historical users according to the total resource response duration (Wang, Para 0042, the user identifier interest weights for a user in vertical categories that categorize landing pages that were visited can be determined according to Equation 1, “user identifier interest weights” are analogous to “user feedback data”, Equation 1 contains the total resource response duration as a variable ).
Claim 14 is the parameter determination method corresponding to the resource recommendation method 4, and is analyzed and rejected accordingly.

Claims 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod in view of Ghosh further in view of Kato et al (WO 2017082242 A1) hereafter Kato.
Regarding claim 10,  Rathod in view of Ghosh teaches the method according to claim 9 as shown above. However, Rathod in view of Ghosh does not appear to explicitly teach wherein adjusting the network parameter in the parameter optimization model according to the user feedback data comprises: generating a disturbance data group according to account information of the historical user and time information of the historical user; determining a parameter adjustment step size according to the user feedback data and the disturbance data group; and adjusting the network parameter in the parameter optimization model according to the parameter adjustment step size. In analogous art, Kato teaches generating a disturbance data group according to account information of the historical user and time information of the historical user (Page 8, Gaussian noise with a standard deviation of 5% of the maximum density is superimposed on each of the 27 types of reference test spectra in 100 different ways using random numbers, “Gaussian noise” is analogous to “disturbance data group”, “reference test spectra” is analogous to “account/time information of a historical user”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Rathod in view of Ghosh to include generating a disturbance data group according to account information of the historical user and time information of the historical user, as taught by Kato. One of ordinary skill in the art would be motivated to modify the method of Rathod in view of Ghosh to include generating a disturbance data group according to account information of the historical user and time information of the historical user in order to simulate disturbances, as taught by Kato (Page 8, simulate this disturbance). 
	Rathod in view of Ghosh further in view of Kato teaches determining a parameter adjustment step size according to the user feedback data (Rathod, Para 0182, identifying or determining one or more types of contents or feed items or sources of one or more types of contents or feed items based on past search queries, “identifying or determining one or more types of contents” is analogous to “adjusting a network parameter in a parameter optimization model”) and the disturbance data group (Kato, Page 8, 2700 types of test spectra were generated, “test spectra” is analogous to “disturbance data group”); and adjusting the network parameter in the parameter optimization model  according to the parameter adjustment step size (Rathod, Para 0182, identifying or determining one or more types of contents or feed items or sources of one or more types of contents or feed items based on past search queries, “identifying or determining one or more types of contents” is analogous to “adjusting a network parameter in a parameter optimization model”).
Regarding claim 11, Rathod in view of Ghosh further in view of Kato teaches the method according to claim 10, wherein determining the parameter adjustment step size according to the user feedback data and the disturbance data group comprises: weighting each disturbance data in the disturbance data group according to the user feedback data to obtain disturbance enhancement data (Kato, Page 8, Gaussian noise with a standard deviation of 5% of the maximum density is superimposed on each of the 27 types of reference test spectra TSb .sub.1 to TSb .sub.27 in 100 different ways using random numbers, this process produces “disturbance enhancement data”); and determining the parameter adjustment step size according to the disturbance enhancement data (Kato, Page 8,  test spectra TS .sub.1_1 to TS .sub.1_100 in which 100 types of noise are superimposed on the reference test spectrum TSb .sub.1 are generated, generating test specra requires “parameter adjustment step sizes”).
Regarding claim 12, Rathod in view of Ghosh further in view of Kato teaches the method according to claim 11, wherein weighting the each disturbance data in the disturbance data group according to the user feedback data to obtain the disturbance enhancement data comprises: standardizing the user feedback data according to historical feedback data of the historical user to update the user feedback data (Rathod, Gateway 120 may be configured to send and receive one or more types of user data, this process requires standardizing the user feedback data); and weighting each disturbance data in the disturbance data group (Kato, Page 8, Gaussian noise with a standard deviation of 5% of the maximum density is superimposed on each of the 27 types of reference test spectra TSb .sub.1 to TSb .sub.27 in 100 different ways using random numbers, this process produces “disturbance enhancement data”) according to the updated user feedback data (Rathod, Para 0158, one or more types of user reactions including likes, comments, and ratings) to obtain the disturbance enhancement data (Kato, Page 8, 2700 types of test spectra were generated, “test spectra” is analogous to “disturbance enhancement data”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./Examiner, Art Unit 2166                                                                                                                                                                                                        

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166